Parker, J.
The judgment here appealed from was entered 17 May 1968. The record on appeal was doeketed in this Court on 19 September 1968, 125 days after the date of the judgment appealed from. Rule 5 of the Rules of Practice of this Court provides that if the record on appeal is not docketed within ninety days after the date of the judgment appealed from the case may be dismissed under Rule 17; provided the trial tribunal may, for good cause, extend the time not exceeding sixty days. In the record before us there is no order extending the time for docketing the record on appeal. Accordingly, the appeal in this case should be and is dismissed, ex mero motu, for failure to docket within the time fixed by the Rules. Rule 48 of the Rules of Practice of this Court; Carter v. Board of Alcoholic Control, 274 N.C. 484, 164 S.E. 2d 1; Kelly v. Washington, 3 N.C. App. 362, 164 S.E. 2d 634 (filed 31 December 1968); Williams v. Williams, 1 N.C. App. 446, 161 S.E. 2d 757.
Nevertheless, since this case involved a matter concerning the public tax revenues, we have carefully reviewed the entire record and the briefs of the parties and defendant has shown no prejudicial error.
Appeal dismissed.
Brock and Britt, JJ., concur.